AO 470 (Rev. 8/85) Order of Temporaiy Detention


                                        UNITED STATES DISTRICT COURT
          NORTHERN                                                   District of        _____________GEORGIA


          UNITED STATES OF AMERICA                                                     ORDER OF TEMPORARY DETENTION
                                                                                        PENDING HEARING PURSUANT TO
                               V.                                                             BAIL REFOR1~j~j3,~ OPEM OC(JRT
                                                                                                                                 U.S.D.C.      -




     JACK WADE WHITTON
                                                                                                                                    APR   -   12021
                                                                               Case                1:21-mj-348
                           Defendant                                                                                      JAMES               TrEN, Clerk
                                                                                                                            By:       ~r           p~y Clerk




      Upon motion of the                                       U. S. GOVERNMENT                                               it is ORDERED that a

detention hearing is set             4/2/202 1                                *   at                                  1:00   n.m.
                                                      Date                                                            Time

before_____________                                                REGINA D. CANNON
                                                                     Name ofJudicial Officer

                     2022 U. S. Courthouse 75 Ted Turner Drive Street, S.W., Atlanta, GA 30303
                                                              Location ofJudicial Officer

Pending this hearing, the defendant shall be held in custody by (the United States marshal)

                                                                                                                   and produced for the
                                           Other Custodial Official



                                                                                                            /
                                    Vc,2~f                                                              V                    44
                                                                                                            Judicial Officer




  lf not held immediately upon defendanfs first appearance, the hearing may be continued for up to three days upon motion of the Government, or
up to five days upon motion of the defendant. 18 U.S.C. * 3l42(fl(2).
       A hearing is required whenever the conditions set forth in 18 U.S.C. § 3 142(0 are present. Subsection (I) sets forth the grounds that may be
asserted only by the attorney for the Government; subsection (2) states that a hearing is mandated upon the motion of the attorney for the Government
or upon the judicial officer’s own motion if there isa serious risk that the defendant (a) will flee or (b) will obstruct or attempt to obstruct justice, or
threaten, injure, or intimidate, or attempt to threaten, injure, or intimidate a prospective witness orjuror.
